Case 19-12256-BLS Doc510 Filed 12/20/19 Page1of11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Destination Maternity Corporation et al. Case No. 19-12256
Reporting Period: 10/21/2019-11/30/2019

MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month

Submit copy of report to any official committee appointed in the case.

Document Explanation Affidavit/Supplement
Attached
of Cash and Disbursements

Bank Reconciliation (or of debtor's bank reconciliations
Schedule of Professional Fees Paid

of bank statements
Cash disbursements

Statement of
Sheet
of Taxes
of IRS Form 6123 or
of tax returns filed
Debts

of accounts
Receivable Reconciliation and

 

 

Signature of Authorized Individual*

David Helkey COO/CFO
Printed Name of Authorized Individual Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
Case 19-12256-BLS

Destination Maternity Corporation et, al
DEBTORS AND DEBTORS IN POSSESSION
Form: MOR-1

Consolidated Statement of Cash Flows (unaudited)

Cumulative Since Filing
(in thousands)

Cash Flows from Operating Activities

Net income

Adjustments to reconcile net income to net cash provided by:
operating activities
Depreciation and amortization
Stock-based compensation expense
Loss on impairment of long-lived assets
(Gain) loss on disposal of assets
Grow NJ tax benefit
Amortization of deferred financing costs

wn

Changes in assets and liabilities:
Decrease (increase) in--
Trade receivables
Inventories
Prepaid expenses and other current assets
Other non-current assets
Increase (decrease) in--
Accounts payable, accrued expenses and other liabilities
Deferred rent and other non-current liabilities
Net cash used by operating activities

Cash Flows from Investing Activities
Capital expenditures
Net cash used in investing activities
Cash Flows from Financing Activities
Decrease in cash overdrafts
Increase in line of credit borrowings
Repayment of long-term debt
Net cash provided by financing activities
Effect of exchange rate changes on cash and cash equivalents
Net Increase in Cash and cash Equivalents

Cash and Cash Equivalents, Beginning of Period

Cash and Cash Equivalents, End of Period §

Doc 510

(10,653)

1,462
65
3,703
(207)
448

(1,249)
10,255
4,767
(1,316)
(2,201)

5,074

(2,183)
1,325

(510)

(1,368)

3,706
6,437

10,143

nm

Filed 12/20/19 Page 2 of 11
Case 19-12256-BLS Doc510 Filed 12/20/19 Page 3of11

Destination Maternity Corporation et. al

DEBTORS AND DEBTORS IN POSSESSION

Form: MOR-1

Total Dishur by Filed Legal Entity (unaudited)

 

For the Period of October 21, 2019 to November 30, 2019

 

 

Disbursements {-) Transfers to Debtor in (+) Estate Disbursements
Legal Entity Case Number Possession Accounts _ made by Outside Sources
Destination Matemity Corporation 19-12256 § 28,137,843
Mother's Work Canada, Inc. ' 19-12258 800,238
DM Urban Renewal, LLC 19-12257 *
1% of Disbursements 281,378
Cap 250,000
Total: Destination Maternity Corporation (USD) $ 250,000
pe i “at “
1% of Disbursements 8,002
Cap 250,000
Total: Mother's Work Canada, Inc. $ 8,002

‘Total disbursements in CAD of $1,064,146.91 converted to USD using spot rate as of 11/30/2019 of 0.752
Case 19-12256-BLS Doc510 Filed 12/20/19 Page 4of11

SJOMBIP YSEO UT YSEI JO OO*9OTS SPNOU! OU S80q,

uonninsul aansadsai yore 1e pjoy ssouereq pareprjosuod juasosdai posi] sjunoury ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOS*6SL'8 $ (Ee SERS EOF $  Z90'CIT‘OL s (tevon.
PA = 610Z/OE/II 0 $ - $- $ - $ Tuneasy UIA FEMaUY Ueq’r) WO OTT eesuay weg IG BzL96rSZ1r ORES SP 91-00080T
Soh GIOZ/OE/IT = Z97SZET $ (o9¢'9€) $ viel $ gIS‘sre'l $ § uempeue) A10jsodaq 2101g SUT EPEURD YOM SISHOW 198-L768-Z000 [eenuoy Jo yueg 80-810801
SA — G0Z/OE/IT POLO s: $ 169 S$ 8z1‘or $s § UeIpeurD A1oysodaq au01g “OUT ZPRURD YIOM SJOPOW 6089011 yueg 9eq 80-81 0801
S®A — GI0Z/OE/11 20816 $- $ 9118 $ sgo'eg $ $ uempeueD A1oj1sodaq 2101¢ OUT “EPEUED YOM SIOMOW 1008LZS-10L0 epeur) yurg GL 80-810801
SQA — GIOZ/OE/TL 6769 Sc* $ £98 $ 9109 $ Aoysodaq e1ojg = uonerodioD Ayrmate| UONRUNSAC ZEOZEE LY yueg feuonen As][2A 00-00-000001
SoA — GIOZ/OE/LL BSS Sis $s $ psp's $ Aroytsodaq 210)§ werodi0} Aare 1 LESO80P09T oal 00-00-000001
SA  — 610Z/0E/T1 TLYEL $= $ 68P $ 2671 $ Asoysodeg 21015 uonesodio) Ajuuaieyl doeansad 9€6000Z0EZ BNOIg 00-00-000001
SA 6IO~/OE/II —OZE'D $s $ 9 $ Le $ Aroysodad 24015 nerodioy ANWATe IAL I ELOP009T yueg perun sadoad 00-00-000001
SPA — GTOZ/OE/TT ss LBLE Sa $ 6LS $ g0ze $ Moysodag ainjg —-uorpesodio Auiaye| UONRUNSA {ZZEESLSS SoFSUO) 00-00-000001
SA 61OZ/OE/IL LEE $- $ S68 $ 97 $ Aroysodag a10jg = uoneIOdI0D ArtworeA| UONEUNISE 9FhL9S00b7 yueg apeuug 00-00-000001
SQA  GIOZ/OE/IL ss ZES‘SO $< S$ 082 $ IsLr9 $ Aousodag 101g diog Awereyy| 1 689LLE8OST uoySunUNA-sueg WAAL IST 00-00-000001
SCA 6LOZ/OE/TT. (O08 $3 $ 796 $ 9€8 $ Aroysodaq 8J01§ nerodio Anwarey 1 9E90bT yueg Jord 00-00-000001
SOA GIOZ/OE/T LLL §.* $ 91S $ 9S2'1 $ Atopsodeq s1jg = uonesodio) Aumeyew uoNeUNseq, 165070747 yurg Jig aay 00-00-000001
SoA  GLOZ/OE/IT 97D $- $ 99 $ 109€ s Aroysodaq 21015 dio Auarew UOr CL 9ETZO109E BjOSSUUNTA| YuRg Jonuald 00-00-000001
SeA 6TOZ/OE/IL 49'S $s: $ szs'l $3 sib $ Arousodaq 2101§ dio> Anwar 1 $£69009T yueg eaneiedoo) weyluary, 00-00-000001
SCA GLOZ/OE/IT EDEL = $ 066 $ cle $ Aousodaq 2101§ neodio) Aware] UONeUNsEd 6088Z0S yueg 2omog urey 00-00-000001
SA — GIOZ/OE/IT ss GES“EL so $ 6br'0l $ 060°€ $ Moysodag eojg = uone1ods0) AyuayePy UONUNSEC YEILZEEST 1? aq T€0801
SPA GLOZ/OE/IT BSBEZ ee $ gzv'sz $ ofr’ s Aoysodag aojg —-suonezods0D Aywroyey] UONBUNSe G9EL6LT LOB yueg Nd 0€0801
S®2A — 61OZ/OE/TT L679. $- $ 9%S'b $ LLe‘l $ Aroysodaq 201g dio) Ayer Cd BLLbeZIIbL susziit3 yst14 £70801
SQA  GIOC/OE/I1 86L'S S$): $ 98L"r $ ZLOl $ Arousodaq 2J01§ wexodio} Awatel 1 E990L1EZ ssedwo 920801
SA  GIOZ/OE/IT ESSE $= $ 291 $ ZI6T $ Moysodag aig = uoreJodio} Aywereyy UoneUTIsed LOSOUEFET aug feuded SzO80l
SA = GLOZ/OE/T1 LOL $$: $ 16I'€l $ Esse s Aoysodaq 2J01§ dioy Ar Nl A ZSL68661Z9 suaznig >z0g0l
SAX — GIOZ/OE/TL 7269S $ - $ 80¢'br $ rl9TZl $s A10y1S0daq 2J01§ neiodio} Awiayep] uoneUNseg y199PR0r9 uesi0— df LLO8OL
SA — GLOZ/OE/TT = 096'8E $- $ 6rS'%? S$ [er9l g Aousodeg sioig = uogesodio Ayuare UONEUTISed OLZE9L9250 yueg sn 910801
SOA — GTOZ/OE/T1 88807 5-* $ ISLST $ LEIS g Aoytsodaq s101g dio Att | UONTPUNSAG SOEPhLSZES suoidey PLO8Ol
SeA — GTOZ/OE/TL «= ZEL‘LI $- $ 867'L $3 Ero g Aousodag s101g yeodio} Amayew UoNeUNsed £166£01896SE000 yueg fay TLO8OL
SoA — GTOZ/OE/TL 6 P99 = S$ Ise $ 3087 $ Aonsodaq asoig = uoneIOd0D Ayurarew UONeUNSAq 66709L600002 100 yueg sessouud] 18114 010801
SOX GIOZ/OE/TL SEBS $= § y59°L $ O8Z'T $ Monsodag aioig ——-uoneJodi0D AyTwsyeW] UONEUNSAd 6O8EP666 queg pay yyty 600801
SaA — GTOZ/OE/TI. LOIS $= S$ epee $ €eL'8 $ Moysodag a1ojg = uoNBIOdIO|D AtwareW UONeUNSEG Z19106108P o8red SISK £00801
SoA GLOZ/OE/TI. = sLh'6 $- $ LL69 $ P97 $ Mosodaq aig ——uoesodio} Airway] UOFEUTISAg £9¢9€7Z800001 isnjung, 900801
San 6LOZ/OE/TL LOL s $ I%6P $ LSITZ $ Monsodsq a101§ we10d10) Att V uoneuNseq LOEZZISE86 yueg LW POO80L
S®2A  — 6TOZ/OE/TL LPG'IL $ - $- $ Lvetl $ SWRI feed  —- uoNeIOdI0}) AmeyeW UOHEUTISE EGESLROE felusq bust £00801
SOA — GTOZ/OE/TT. LS OS YEE Sir $ €g0°€€l $ p8'ZIze $ usodep Aunn/eed euotssajoig “A1onsodeq sicig = uojesodio} Ajmareypy uoMeUNSEG ggEOSOLIPT RoLUTY JO yu 100801
SPA 61L0Z/0E/TI €61°206'°7 § (ZLs'92L'1) $ (208'€) $_ leszeo'y $ ote ‘mouosq ‘TTordeg ‘Arousodad a1oyg ‘Tesaie[]0D ysey——_uoTesodJoD Amarew] uoneunsed /OELO6ZLYO00T o8rey STON O00E01
é aeqsosy — (§) aoucjeg 498peT Sy2UD ysuesy Uy ysey | (§) aoueTeg yuEg uondussaq 401990 # OV yUEg aUreN yunos3y

papu0s2y SurpuejsynO
(payipneun) saoy

 

BI-YOW ‘uLi0g
NOISSASSOd NI SYO.1L94d GNY SYOLIAG
fe 32 uonRs0d102) Ay9ye | UONEUN sag
Case 19-12256-BLS Doc510 Filed 12/20/19 Page5of11

Destination Maternity Corporation

DEBTORS AND DEBTORS IN POSSESSION

Form: MOR-1b

Total Disbur to Retained Professionals (unaudited, in $ in 0003)

For the Period of October 21, 2019 to November 30, 2019

 

 

 

 

Retained Professional Approved Amounts’ Dist
Berkeley Research Group LLC Debtors' Financial Adivsor $ - $ -
Kirkland & Ellis LLP Debtors' Counsel $ ~ $ -
Greenhill & Co Debtors’ Investment Bank $ - 5 -
Prime Clerk Debtors' Claims Agent $ > $ -
A&G Realty Partners, LLC Debtors’ Real Estate Advisor $ - 5 -
Landis Rath & Cobb LLP Debtors’ Local Counsel $ ~ 5 -
Province UCC Financial Advisor $ - $ -
Cooley LLP UCC Counsel $ - 5 -
Cole Schotz P.C UCC Local Counsel $ - 5 -

Total $ -

"Approved amounts represent the amounts approved by Court orders.
Case 19-12256-BLS Doc510 Filed 12/20/19 Page 6of11

Destination Maternity Corporation et. al

DEBTORS AND DEBTORS IN POSSESSION

Form: MOR-2

Consolidated Statement of Income (unaudited, in $ in 000s)

Net sales $ 38,032
Cost of goods sold 21,526
Gross profit 16,506

Selling, general and administrative expenses 19,250

Store closing, asset impairment and asset

disposal expenses 3,909

Other charges 3,300

Operating income (loss) (9,953)

Interest expense, net 669

Loss on extinguishment of debt -

Income (loss) before income taxes (10,622)

Income tax provision 31

Net income (loss) $ (10,653)
Case 19-12256-BLS

Destination Maternity Corporation et. al

DEBTORS AND DEBTORS IN POSSESSION
Form: MOR-3

Consolidated Balance Sheet (unaudited, in $ in 000s)

ASSETS

Current Assets
Cash and Cash Equivalents $
Trade Receivables
Inventories
Prepaid expenses and other Current assets
Total current assets
Property, Plant and Equipment, net
Other assets
ROU Assets
Deferred financing costs, net
Other Intangibles
Deferred income taxes
Other non-current assets
Total other assets
Total assets $

LIABILITIES AND STOCKHOLDERS EQUITY

Current Liabilities
Line of credit borrowings $
Current portion of long-term debt
Accounts payable - pre-petition
Accounts payable - post-petition
Accrued expenses and other current liabilities
Total current Liabilities
Long-term debt
Deferred rent and other non-current liabilities
Total liabilities

Stockholders’ equity
Common stock
Additional paid-in capital
Retained earnings (accumulated deficit)
Accumulated other comprehensive loss
Total stockholders’ equity
Total liabilities and stockholders’ equity $

Doc 510 ~Filed 12/20/19 Page 7 of 11

10,143
7,107
57,602
5,795
81,247
40,757

83,557
286

586
4,846
2,281
91,556
213,560

20,724
2,984
36,472
2,265
45,162
107,607
21,170
82,227
211,004

142
108,209
(105,721)

(74)
2,556
213,560
Case 19-12256-BLS Doc510 Filed 12/20/19 Page 8of11

Destination Maternity Corporation et, al
DEBTORS AND DEBTORS IN POSSESSION
Form: MOR-4

Status of Postpetition Taxes (unaudited, $ in 000s)

 

For the period from October 21, 2019 to November 30, 2019

   
Case 19-12256-BLS Doc 510

Destination Maternity Corporation et. al
DEBTORS AND DEBTORS IN POSSESSION
Form: MOR-4

Ci lidated S y of Unpaid Post-Petition Debts (unaudited, $ in 000s)

 

 

 

 

Destination Maternity Corporation, 19-12256 As of November 30, 2019
Post-Petition Accounts Payable Aging Amount”

Current (based on agreed upon terms) 488
Past Due: :

0-30 538

30-60 -

60-90 -

91+ «
Total Accounts Payable (1) $ 538

"The debtors have since paid any post-petition amounts past due.

Filed 12/20/19 Page 9of11
Case 19-12256-BLS

Destination Maternity Corporation et. al
DEBTORS AND DEBTORS IN POSSESSION
Form: MOR-5

Cc na

dA R

ble Aging (unaudited, $ in 000s)

Doc 510

 

 

 

 

 

As of Fiscal
; November
Acec Receivable Re iliation Month End (2)
Total Accounts Receivable at the beginning of the reporting period $ 3,718
+ Amounts billed during the period 662
- Amounts collected during the period (1,223)
Total Accounts Receivable at the end of the reporting period $ 3,157
As of November 30, 2019
Accounts Receivable Aging mW Amount
Future Due $ 3,257
0-30! (401)
30-60 31
60-90 218
91+ 53
Total Accounts Receivable § 3,157
Amount Considered Uncollectible (Bad Debt) .
Accounts Receivable, Net § 3,157

‘Negative amount represents customer over-payment

Filed 12/20/19 Page 10 of 11
Case 19-12256-BLS Doc510 Filed 12/20/19 Page 11 of 11

Destination Maternity Corporation et. al
DEBTORS AND DEBTORS IN POSSESSION

 

 

 

 

 

 

 

 

Form: MOR-5
Questionnaire
Yes No
1, Have any assets been sold or transferred outside the normal course of business this reporting period? If yes, provide an explanation below.
x
During this period, the Debtors sold inventory at 201 of debtors closing stores at prices lower than in the ordinary course of business (1).
2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period? If yes, provide an explanation below.
x
3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
x
4, Are workers compensation, general liability, and other necessary insurance coverages in effect? If no, provide an explanation below
x
5, Has any bank account been opened during the reporting period? If yes, provide documentation identifying the opened account(s). [Fan investment has been opened provide the
required documentation pursuant to the Delaware Local Rule 4001-3 x
Account Name Purpose Business Acct Number Bank Name Date

 

 

 

 

 

 

 

 

 

 

 

 

{1) Store Closing sales conducted in accordance with Order (1) Authorizing the Debtors to Assume the Consulting Agreement, (11) Approving Procedures for Store Closing Sales, (III) Approving the Implementation
of Customary Store Bonus Program and Payments to Non-Insiders Thereunder and (1V) Granting Related Relief.
